Citation Nr: 0203821	
Decision Date: 04/25/02    Archive Date: 05/02/02

DOCKET NO.  99-08 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether inclusion of the veteran's spouse's income in the 
computation of his income for non-service-connected pension 
purposes and the resulting discontinuance of pension benefits 
were proper.


REPRESENTATION

Appellant represented by:	Denise M. Mercherson, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's spouse


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1951 to December 1952.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois.  In December 
2001 a Travel Board hearing was held at the RO before the 
undersigned.  Prior to the scheduled hearing date the 
veteran's attorney had requested a postponement of the 
hearing because she was to be out of town.  However, on the 
scheduled date the veteran (accompanied by his wife) 
presented himself, indicating that he was unaware of the 
request for postponement, and that he desired to proceed with 
the hearing.  A hearing was conducted as an accommodation to 
the veteran.  His attorney was advised of this, and was given 
opportunity to present further argument.  She has not 
responded.  


FINDINGS OF FACT

1.  Prior to January 1997, because the veteran and his wife 
were separated, income for pension purposes was computed 
based solely on his own income; as that income was below 
income limitations set by law, he received monthly pension 
benefits.

2.  The veteran's wife moved back into his home and they were 
no longer separated; since January 1997, his wife's income 
has been included in the computation of income for pension 
purposes; their combined income has exceeded the income 
limitations set by law; and payment of monthly pension 
benefits has been discontinued.





CONCLUSION OF LAW

The inclusion of the veteran's wife's income in the 
computation of countable income for non-service-connected 
disability pension benefits and the discontinuance of pension 
benefits on the basis that their combined income exceeded 
legal income limitations were proper.  38 U.S.C.A. §§ 1503, 
1521 (West 1991); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.660 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While this claim was pending, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA); codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001).  Regulations implementing the VCAA 
have now been published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Here, the Board finds that the mandates of the VCAA are 
satisfied.  Regarding the "duty to notify," the RO's 
decision, statement of the case, and the various development 
letters, particularly in September 1998, furnished to the 
veteran and his attorney provided more than sufficient notice 
of the kind of information he would need to substantiate his 
claim.  The veteran and his attorney have been advised that 
disability pension is based on income.  They were provided 
the opportunity to provide evidence to substantiate his claim 
that discontinuance was improper.  The veteran did not submit 
any documentation showing unreimbursed medical expenses or a 
level of income other than shown by the record.  Regarding 
the duty to assist, it is not claimed by the veteran that 
there is any evidence outstanding that would substantiate the 
veteran's claim.  The appellant is not prejudiced by the 
Board's consideration of the claim based on the current 
record.  Bernard v. Brown, 4 Vet. App. 384 (1994).  

At the outset, because it is clear from the testimony of the 
appellant and his wife at the Travel Board hearing in 
December 2001 that they are not fully aware of the 
distinctions between pension and compensation benefits, some 
explanation is indicated.  The veteran has service connected 
disabilities, and is entitled to compensation for such 
disabilities.  Compensation is income-blind.  The rate of 
payment is determined by the rating(s) assigned for the 
service connected disability(ies).  He is also entitled to 
non-service-connected pension benefits, which are income-
based.  Payments of VA pension benefits are made at a 
specified annual maximum rate, reduced on a dollar-for-dollar 
basis by annualized countable income.  38 U.S.C.A. § 1521.  
In determining countable income, all payments of any kind or 
from any source will be included unless specifically excluded 
by law or regulation.  38 U.S.C.A. § 1503; 38 C.F.R. 
§§ 3.271, 3.272.  If the veteran is married and living with 
or reasonably contributing to the support of a spouse, the 
rate payable shall be reduced by the amount of the veteran's 
annual income and the amount of annual income of the spouse.  
38 U.S.C.A. § 1521.  A veteran's "annual income" includes 
his annual income and the annual income of his dependent 
spouse.  38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.23(d)(4).  In 
situations where a veteran is entitled to receive both 
compensation and pension benefits, he is paid at whichever of 
the two rates is higher.  At the time in question (1997), the 
service connected disability was rated 30 percent, and was 
the lower rate.  Consequently, he was being paid at the 
pension rate.  (Since then, the rating of the service 
connected disability has been increased.  Compensation is the 
higher rate, and that is what the veteran receives.  Income 
is no longer a factor.)

The maximum annual rates of improved pension shall be the 
amount specified in 38 U.S.C.A. §§ 1521 and 1542, as 
increased from time to time under 38 U.S.C.A. § 5312.  Each 
time there is an increase under 38 U.S.C.A. § 5312, the 
actual rates will be published in the "Notices'' section of 
the Federal Register.  38 C.F.R. § 3.23(a) (2001).  The 
maximum annual pension rate in 1997 (effective from December 
1996 to December 1997) for a veteran with one dependent was 
$11,115.  Cost-of-Living Adjustments and Headstone or Marker 
Allowance Rate, 62 Fed. Reg. 2442 (1997).

In May 1997, the veteran submitted a VA Form 21-0517-1, 
Improved Pension Eligibility Verification Report (Veteran 
with Children), dated in April 1997.  He noted that his sole 
income was $139.00 per month in social security benefits.  He 
reported that his wife received, from April 15, 1997 to April 
29, 1997, $245.03 and, from May 5, 1997 to May 13, 1997, 
$303.00.  He indicated he was living with his spouse.

In August 1997 the RO sent the veteran a letter noting that 
his family income was $16,193.00 (based upon the veteran's 
yearly social security benefit of $1845 and his spouse's 
projected annual salary of $14,248).  He was advised that 
this exceeded the maximum income allowed by law ($11, 
115.00).  He was notified that his benefits were suspended 
due to excessive income.  

In a statement dated August 18, 1997, the veteran indicated 
that he and his wife got together March 14, 1997.  He also 
submitted a letter from his wife's employer stating that she 
had been employed there since 1991 and her annual salary was 
$15,000.13.

In September 1997 the veteran submitted a statement that 
noted he was separated from his wife in June 1995 and got 
back together in December 1996.

The veteran and his spouse have submitted several letters and 
presented argument at the hearing held in December 2001.  In 
sum, they argue that the veteran's spouse's salary should not 
have been included in the computation of his countable 
income.  They assert that this produces a hardship upon them, 
wherein they can no longer meet their monthly obligations.

The pertinent facts in this case are straight-forward.  In 
either December 1996 or March 1997, the veteran and his wife 
became no longer separated.  The law (summarized in pertinent 
part above) is clear that from that point, the spouse's 
income must be included in the computation of annual income 
to determine eligibility for pension benefits.  Regarding 
discontinuance of pension benefit payments, with the 
inclusion of the spouse's income, the countable income 
became, $16,845 (the appellant has not submitted any evidence 
challenging that amount), which exceeds the then maximum 
allowable income for a veteran with one dependent, $11,115.  
As the veteran's income exceeded the maximum allowable, 
discontinuance of pension benefits was required by law.  
38 C.F.R. § 3.660.

The Board does not question the forthright testimony of the 
veteran and his spouse at the hearing on appeal, nor the 
sincerity of their beliefs in the merits of his claim.  
Nevertheless, the law does not permit any other outcome in 
this case.   In Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994), the Court held that in a case where the law is 
dispositive of the claim, it should be denied because of lack 
of legal entitlement under the law.


ORDER

The appeal challenging the propriety of inclusion of the 
veteran's spouse's income in the computation of countable 
income for non-service-connected pension purposes and the 
discontinuance of pension benefits based on excessive income 
is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

